Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-24 are pending in this application, which is a 371 of PCT/IB2018/054770.

Election/Restrictions
Applicant’s election of claims 1-23 in the reply filed on 04/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claim 24 is withdrawn from consideration as being directed to a nonelected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7 line 2, the phrase “one other hot filament unit” is deemed vague and confusing as to which unit is being referred to.  The examiner suggests amending the phrase to read “at least one other” to provide clarity.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10 , 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2009/0197014) in view of Kley (8,318,029).
	Wu discloses a method for coating diamond on work pieces via hot filament chemical vapor deposition (title) in a processing chamber having a pump (0009).  Methane and hydrogen are introduced into a chamber in which the filaments emit electrons which form radicals (0034).  Specifically, filaments 18 are powered by a power supply 19 and are arranged in two tiers and are isolated from the chamber 11 in order to coat diamond on the work pieces 4 (0024-0025).  However, the reference fails to specifically teach an internal space.
	Kley teaches of manufacturing diamond capsules (title) using a hot wire diamond growth process (col.6 lines 47-51).  The filament 1602 has a space 1612 surrounding it which appears to be smaller than ½ the chamber (col.32 lines 62-67 and Figure 16B).  It would have been obvious to utilize a space around the filament in Wu with the expectation of success because Kley teaches of using a space around the filament to grow diamond.
	Regarding claim 2, Wu teaches methane and hydrogen (0034).  
	Regarding claim 3, Wu teaches of using the filament to ionize hydrogen and methane (0034) and Kley teaches a space (col.32 lines 62-67).
Regarding claim 4, Kley teaches that a filament end contacts the substrate (col.7 lines 61-67), which meets the limitation of partial thermal isolation.
Regarding claim 5, Wu teaches a plurality of filaments 18 (0024) and multiple gases (0035).
Regarding claim 6, the applicant requires feeding gases to multiple hot filament units.  Wu teaches a plurality of filaments 18 (0024) and multiple gases (0035).
Regarding claim 8, Wu teaches filaments which are thermally coupled (0025-0027 and Figure 1)
Regarding claim 10, Kley teaches differentially heating (col.20 lines 39-50).
Regarding claim 15, the applicant requires more than one internal space.  It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 16, Kley teaches differentially heating (col.20 lines 39-50) and Wu teaches a filament power supply using a programmable temperature controller 20 (0026-0027).
Regarding claim 17, the applicant requires more than one heating element.  It is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
	Regarding claim 18, the applicant requires more spaces than heating elements.  Wu teaches space in the chamber (Figure 1).  To divide it up into more spaces would produce the same result in the absence of a showing of criticality.  In other words, multiple smaller spaces would be the same as one large space.
	Regarding claim 19, Wu teaches of energizing the filaments to heat the workpieces (0032).

Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2009/0197014) in view of Kley (8,318,029) and further in view of Xu et al. (2015/0218694).  The combination of Wu/Kley fails to teach independent feeding gases.
Xu teaches of depositing diamond layers by CVD by controlling flow rates of hydrogen and methane using independent mass flow controllers (0127).  It would have been obvious to independently feed gases in the combination with the expectation of success because Xu teaches of using independent mass flow controllers to introduce reactive gases.
Regarding claim 13, Xu teaches mass flow controllers (0127). 
	Regarding claim 14, Xu teaches mass flow controllers (0127).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2009/0197014) in view of Kley (8,318,029) and further in view of Salokatve (2009/0154882).  The combination of Wu/Kley fails to teach capillary tubes.
Salokatve teaches using a hot filament with a capillary tube (0006).  It would have been obvious to use a hot filament with a capillary tube in the combination with the expectation of success because Salokatve teaches of using a hot filament with a capillary tube.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2009/0197014) in view of Kley (8,318,029) and further in view of Ashihara et al.  (2016/0013053).  The combination of Wu/Kley fails to teach selectively heating.
Ashihara teaches selectively heating a substrate (0084) in a CVD process (0003).  It would have been obvious to selectively heat in the combination depending on the final product with the expectation of success because Ashihara teaches of selectively heating.
Regarding claim 21, Ashihara teaches radiation (0076).

Allowable Subject Matter
Claims 7, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art references fail to teach or suggest  different hot filament units which are thermally isolated (claim 7) or coaxial (claim 9).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/03/2022